Opinion

SCHALLER, J.
This case comes to us on a motion for reconsideration en banc, filed by the plaintiff, F. Gary Honulik, from our decision in Honulik v. Green*702wich, 290 Conn. 421, 963 A.2d 979 (2009).1 The dispositive issue in this appeal is whether the collective bargaining agreement (agreement) between the named defendant, the town of Greenwich (town), and the Silver Shield Association,2 the union representing the town’s police officers (union), governs the promotion to the position of police captain, which is a position outside the bargaining unit, and requires that the candidate with the highest assessment score on a promotional examination be awarded the promotion. The defendants, the town and certain city officials,3 appeal4 from the judgment of the trial court in favor of the plaintiff, concluding that the town breached its agreement with *703the union and deprived the plaintiff of his property interest in the promotion without due process of law when it passed over the plaintiff for promotion to police captain despite the fact that the plaintiff had received the highest assessment score on the examination. On appeal, the defendants claim that: (1) because the position of police captain is outside the bargaining unit, the town had discretion to promote any candidate from the promotional list irrespective of their ranking according to examination score; and (2) because the town has discretion to hire out of rank order, it did not deprive the plaintiff of his property interest without due process of law. We agree, and therefore reverse the judgment of the trial court.5
The following facts and procedural history are relevant to our resolution of the present appeal. On April 4, 2003, the town announced that an examination would be administered to fill a vacancy for the position of police captain in the town police department. The announcement stated that the examination would be “100 [percent]—Assessment Center.” In an assessment center examination, independent assessors evaluate a candidate’s qualifications through a variety of testing procedures including role-playing, written examinations and interviews. The agreement between the town and the union, in part, limits the potential pool of applicants eligible for promotion to police captain—and therefore eligible to take the examination—to members of the bargaining unit protected under the agreement.6 Five lieutenants from the town police department, including the plaintiff, took the examination. Pursuant to the town’s personnel policy and procedures manual *704(policy manual) and classification and pay plan (pay plan),7 Alfred C. Cava, the town’s director of human resources, certified a promotional list that ranked the applicants’ examination scores from highest to lowest.8 The plaintiff received the highest score and the defendant Michael A. Pacewicz received the second highest score.9 Prior to the subject vacancy, James A. Walters, the town’s police chief, had not been called upon to make any promotions to the captain’s position. Six days after the examination, Walters announced that he would conduct a postexamination interview.10 Walters interviewed only the plaintiff and Pacewicz. Each interview was brief and consisted of a few questions. Thereafter, *705Walters notified each applicant that he had decided to promote Pacewicz to police captain.11
Subsequent to Walters’ decision to promote Pacewicz, the union brought an action to enjoin the promotion temporarily. After the trial court denied the ex parte injunction and scheduled a hearing for July 1, 2003, the town officially promoted Pacewicz to police captain.12 The plaintiff and the union filed a grievance alleging that Pacewicz’ promotion violated a provision of the agreement entitled the “Past Practices Clause.”13 After the town denied the grievance, the union sought to arbitrate the matter before the state board of mediation and arbitration (board), but the board found that the grievance was not arbitrable because the position of police captain was not within the bargaining unit and the promotional process for that position was therefore outside the scope of the agreement.
The plaintiff then filed this action against the defendants, bringing claims for breach of contract, promissory estoppel, quo warranto and mandamus, as well as for violations of the plaintiffs right to due process and equal protection under the federal and state constitutions.14 On September 4, 2007, the trial court concluded that, by failing to promote the plaintiff, the town had *706breached the agreement and that the town, Walters and Cava had deprived the plaintiff of his property interest in the promotion without due process. Specifically, the court concluded that the agreement governed the promotional process. The court relied on paragraph D of article XXV of the agreement (paragraph D), to conclude that because, at the time of the examination, the plaintiff was still a lieutenant—and, therefore, still a member of the bargaining unit—he remained protected by the terms of the agreement. In determining what, exactly, the agreement required, the trial court relied on the testimony of numerous witnesses to conclude that it was the past practice of the town to promote the candidate with the highest assessment score. In turn, the trial court concluded that the past practices clause of the agreement required the town to promote the plaintiff, and that the town breached the agreement when it failed to do so. With respect to the plaintiffs due process claim, the trial court relied on its conclusion that the agreement governs the promotional process to conclude that “promotion to [police captain] must be given to the officer who has been certified to the promotional list and who has the highest numerical rank .... No other factors are involved in the decision . . . .” Accordingly, the trial court ruled that the plaintiff had a constitutionally protected property interest in the promotion, and that by failing to promote the plaintiff, the town, Walters and Cava deprived him of his property interest in the promotion without due process of law.
On the basis of these findings, the trial court granted quo warranto and mandamus relief, ordering that Pacewicz be removed from the position of police captain and that the plaintiff be promoted to that position. In addition, the trial court awarded the plaintiff $71,506.66 in back pay and prejudgment interest and $3450 for the loss of the use of a vehicle, which the *707town provides to all captains. Moreover, with respect to the plaintiffs due process claim, the trial court awarded attorney’s fees pursuant to 42 U.S.C. § 1988 (b). The trial court, however, denied the plaintiffs promissory estoppel and equal protection claims. Subsequent to trial, both the plaintiff and Pacewicz filed motions to open and modify the judgment. The trial court denied Pacewicz’ motion to open and the plaintiffs motion to open with respect to compensatory and punitive damages pursuant to 42 U.S.C. § 1983, but granted the plaintiffs motion to open in order to increase the award for loss of the use of a vehicle from $3450 to $19,448. The court also awarded attorney’s fees of $249,082.50 and costs of $32,066.01. The town, Walters and Cava appealed from the judgment of the trial court. Both Pacewicz and the plaintiff filed cross appeals.15
I
The crux of this appeal is whether any provision within the agreement or any other applicable town document requires the town to promote the candidate with the highest ranked score to the position of police captain, or whether the town has discretion to promote any eligible candidate. The plaintiff claims that the trial court properly determined that the town’s past practices required the town to promote the candidate with *708the highest examination score, whereas the town claims that the past practices clause of the agreement is inapplicable because the captain’s position is outside the bargaining unit. Instead, the town contends that paragraph D of the agreement specifically addresses the promotion of a bargaining unit employee to the position of captain, and permits the town to promote any bargaining unit member who is certified to the promotional list irrespective of rank order, which the town refers to as the rule of the fist. We agree.
In order to illuminate the basis of the parties’ arguments, we first briefly review the history of the agreement and the town’s promotional practices. The critical moment came on July 1, 1999, when the town and the union amended the agreement.16 The present appeal centers on the effect, if any, that these amendments had on the promotional process for the position of police captain. Prior to that date, the agreement’s bargaining unit included all police sergeants, lieutenants and captains. The testimony at trial established that, with one exception,17 for nearly thirty years the town routinely had promoted the officer with the highest examination score—for example, from sergeant to lieutenant or from lieutenant to captain.18 After a period of negotiation, however, the town and the union amended the agreement to remove the police captain’s position from the bargaining unit. As a result, the position of police captain became designated as a nonrepresented “management/confidential” position within the town.19 At that time, the parties also amended the *709agreement to include paragraph D; see footnote 6 of this opinion; which requires that promotion to police captain shall be made from members of the bargaining unit certified to the promotional list. No other amendments were made, and no other clause in the agreement specifically addresses the promotional process to police captain.
Several months after the amended agreement took effect, the town posted an announcement for two new police captain vacancies. As with the announcement in the present appeal, that announcement called for a 100 percent assessment center examination. Lieutenants Michael DeAngelo and David Ridberg received the two highest scores, and the police chief at the time, Peter Robbins, promoted both of them to the respective captain vacancies. The plaintiff contends that these events support his claim that, irrespective of the fact that the captain’s position was removed from the bargaining unit, the past practices clause in the agreement continued to require the town to promote the highest scoring candidate or candidates to police captain. The town contends that, while Robbins did in fact promote the two highest scoring candidates, neither the agreement nor the pay plan and policy manual required him to do so.20
*710Because the resolution of this issue calls for the interpretation of both a collective bargaining agreement and various municipal rules and regulations, we set forth our standard of review. Principles of statutory construction govern our interpretation of the town policy manual and pay plan. See Kelly v. New Haven, 275 Conn. 580, 607, 881 A.2d 978 (2005) (“[a]s with any issue of statutory construction, the interpretation of a charter or municipal ordinance presents a question of law, over which our review is plenary” [internal quotation marks omitted]); Secretary of the Office of Policy & Management v. Employees’ Review Board, 267 Conn. 255, 262, 837 A.2d 770 (2004) (applying statutory construction principles to state statute regulating state employees’ personal leave and holiday time). Principles of contract law guide our interpretation of collective bargaining agreements. Poole v. Waterbury, 266 Conn. 68, 87-88, 831 A.2d 211 (2003). “The intent of the parties as expressed in a contract is determined from the language used interpreted in the light of the situation of the parties and the circumstances connected with the transaction. . . . [T]he intent of the parties is to be ascertained by a fair and reasonable construction of the written words and . . . the language used must be accorded its common, natural, and ordinary meaning and usage where it can be sensibly applied to the subject matter of the contract. . . . Where the language of the contract is clear and unambiguous, the contract is to be given effect according to its terms. A court will not torture words to import ambiguity where the ordinary meaning leaves no room for ambiguity .... Similarly, any ambiguity in a contract must emanate from the language used in the contract rather than from one party’s subjective perception of the terms.” (Internal quotation marks omitted.) Connecticut Light & Power Co. v. Lighthouse Landings, Inc., 279 Conn. 90, 109-10, 900 A.2d 1242 (2006). “[T]he mere fact that the parties *711advance different interpretations of the language in question does not necessitate a conclusion that the language is ambiguous.” (Internal quotation marks omitted.) United Illuminating Co. v. Wisvest-Connecticut, LLC, 259 Conn. 665, 670, 791 A.2d 546 (2002).
“[I]n construing contracts, we give effect to all the language included therein, as the law of contract interpretation . . . militates against interpreting a contract in a way that renders a provision superfluous. ” (Internal quotation marks omitted.) Ramirez v. Health Net of the Northeast, Inc., 285 Conn. 1, 14, 938 A.2d 576 (2008). “If a contract is unambiguous within its four comers, intent of the parties is a question of law requiring plenary review.” (Internal quotation marks omitted.) Montoya v. Montoya, 280 Conn. 605, 612, 909 A.2d 947 (2006). “When the language of a contract is ambiguous, the determination of the parties’ intent is a question of fact, and the trial court’s interpretation is subject to reversal on appeal only if it is clearly erroneous.” (Internal quotation marks omitted.) David M. Somers & Associates, P.C. v. Busch, 283 Conn. 396, 403, 927 A.2d 832 (2007).
We now turn to the merits of the fundamental question in this appeal, namely, whether the agreement applies and requires the town to promote the candidate with the highest assessment score to the position of police captain.21 We conclude that paragraph D of the agreement does govern the promotional process, but does not require the promotion of the highest scoring candidate.
To better understand the question before us, we first frame the issue with reference to the five primary positions within the town police department, namely, the *712positions of sergeant, lieutenant, captain, deputy police chief and chief of police.22 Inherent in our inquiry is the question of whether the agreement or town rules and regulations govern the promotional process for the position of police captain. To that end, we recognize three distinct categories. First, it cannot be disputed that the agreement governs the hiring processes for the positions of sergeant and lieutenant.23 In that posture, all the potential candidates and the positions themselves he squarely inside the bargaining unit. Second, it also cannot be disputed that town rules and regulations, rather than the agreement, govern the hiring processes for the positions of deputy chief and chief of pohce.24 In that posture, ah the potential candidates and the positions themselves he outside the bargaining unit. The question of what rules govern the third category, however, is presented in this appeal. In this posture, ah of the potential candidates—town pohce lieutenants—he inside the bargaining unit, but the position— pohce captain—lies outside the unit. As we discuss subsequently in this opinion, these distinctions are critical to our resolution of the present appeal.
We must first determine the manner in which the agreement, the policy manual and the pay plan relate to one another. After reviewing these documents,25 we *713conclude that § 3.2 of the pay plan sets forth the applicable paradigm. It provides that “[a]ny inconsistencies between [the town’s] rules and procedures and collective bargaining agreements shall be read in favor of the collective bargaining agreements.” Accordingly, because any inconsistency, if it exists, must be resolved in favor of the agreement, we turn first to examine whether the agreement is applicable to the promotion at issue and, if so, what requirements it places on that process. We begin with paragraph D, the only express clause incorporated into the agreement after the captain’s position was removed from the unit in 1999. Although the position of captain, itself, is outside of the bargaining agreement, paragraph D describes the promotional process for that position as follows: “Promotion to the classification of [p]olice [c]aptain shall be made from bargaining unit employees who are candidates certified to the promotional list.” We conclude that this provision clearly applies and is dispositive of the issue on appeal. The text of that clause unambiguously sets forth two criteria for promotion to police captain: (1) the candidate must be a bargaining unit member; and (2) the candidate must be certified to the promotional list. No other requirements maybe inferred from that text. Although “[promotional list” is not defined in the agreement, it is defined in § 4.1.19 of the pay plan, which requires that eligible candidates must have passed the promotional exam and must have been approved by the director of human resources. In short, the town must promote a bargaining unit member who has passed the promotional exam and has been *714approved by the human resources director.26 Nothing within the text of paragraph D, which speaks specifically to promotion to police captain, nor within the text of § 4.1.19 of the pay plan, which speaks to promotions in the town generally, mandates that the town promote the candidate with the highest score. Accordingly, we conclude that the trial court improperly interpreted the agreement, and that the town acted within its discretion in promoting Pacewicz, a bargaining unit employee certified to the promotional list, to the position of police captain.27
On appeal, the plaintiff contends that the inclusion of paragraph D, which requires the promotion of a bargaining unit member, keeps the protections of the past practices clause in place during the promotional process for the captain’s position. As a result, the plaintiff claims that the past practices clause requires the town to promote the highest scoring candidate. The plaintiffs claim fails for two reasons. First, because paragraph D deals specifically with the subject matter at issue, namely, promotion to police captain, reliance on past practices is inappropriate. See F. Elkouri & E. Elkouri, How Arbitration Works (A. Ruben ed., 6th Ed. 2003) c. 12, pp. 622, 627 (past practices clause invalid if it nullifies or broadens express provision; labor law arbitrators *715refuse to consider evidence of past practices inconsistent with provision that is clear and unambiguous on its face, citing to numerous arbitration and federal court cases that express similar views). Second, because the captain’s position was removed from the bargaining unit, the issue before us is whether under the agreement the plaintiff retained any other rights or protections other than the right to be considered for the promotion as a member of the class from which a captain must be selected. Because we conclude that the plaintiff did not retain any other rights under the agreement, the past practices clause of the agreement is of no effect.
The impact of the parties’ removal of the captain’s position from the bargaining unit was significant. As a result, that position became designated as “management/confidential,” a classification given to only forty-five out of nearly 1000 town employees. See footnote 19 of this opinion. This change had a material effect on whether bargaining unit members retained the protections of the agreement in the promotional process for the police captain’s position. Although the town agreed to select a candidate from the bargaining unit, it could have—but did not—agree to select the candidate ranked first on the promotional list. Indeed, in denying the grievance filed by the union on the plaintiffs behalf, the board concluded that “[s]ince the promotional process for this nonbargaining unit position [c]aptain) is outside the mandatory bargaining scope, the subject matter of the [ujnion’s complaint cannot be reviewed through the [contractual grievance and arbitration process.”28 (Emphasis added.) With this determination in *716mind, we conclude that the plaintiff did not retain any additional rights under the agreement other than the right to be a member of the class from which a captain must be selected, and, therefore, the past practices clause at issue, protects only matters that are related to issues affecting positions covered under the agreement.
In making this conclusion, we also pay particular attention to article XXIX of the agreement, which addresses “Management Rights.” That provision provides in relevant part that “[n]othing contained in this [agreement shall reduce by implication any management right . . . except as abridged or modified by an express provision of this [agreement.” (Emphasis added.) In order to give effect to that provision, we must draw a line as to the scope of the past practices clause. Otherwise, such clause, unrestricted, could by implication reduce any and all management rights. We therefore conclude that this provision belies the notion that the past practices clause governs the promotion to police captain, and therefore, that clause is unambiguously inapplicable to the promotion at issue. To conclude otherwise would improperly enlarge the scope of the agreement. See Hotel & Restaurant Employees Alliance, Local No. 237 v. Allegheny Hotel Co., 374 F. Sup. 1259, 1264-65 (W.D. Pa. 1974) (court refused to enlarge scope of agreement via past practices clause for matter that was not term or condition of employment). Moreover, to infer that bargaining unit members retain additional rights under the agreement despite the fact that the captain’s position was removed from the unit would infringe upon the dictates of the management rights clause, which protects management prerogatives unless abridged or modified by an express provision of the agreement.
*717Unlike the plaintiff, the dissent pivots away from reliance on the past practices clause and instead resurrects the past practice at issue by treating it as a course of dealing, a tool of construction for ambiguous contract language, which it then uses to interpret paragraph D. In essence, whereas our contract law requires us to determine whether an agreement is ambiguous or unambiguous, the dissent attempts to create a third category of construction—one in which the agreement is unambiguous, but only after reference to tools of construction appropriate only to interpret ambiguous language.29 This method of construction, if adopted, arbitrarily would permit evidence of the parties’ intent, so long as that evidence was characterized as a past practice or course of dealing, while prohibiting other evidence of the parties’ intent which would be permissible under a more traditional analysis of ambiguous contract language. Not surprisingly, the authority cited by the dissent does not support this method of construction and clearly demonstrates that reliance on past practice is appropriate only in interpreting ambiguous language.30 See F. Elkouri & E. Elkouri, supra, c. 12, p. *718623 (discussing role of custom and practice in interpretation of ambiguous language); see also Black v. Surface Transportation Board, 476 F.3d 409, 414 (6th Cir. 2007) (“[f]aced with an ambiguous provision . . . arbitration panel properly referred to the past practice of the parties”); Anheuser-Busch, Inc. v. International Brotherhood of Teamsters, Local No. 744, 280 F.3d 1133, 1139 (7th Cir. 2002) (“reliance on the law of the shop is appropriate to interpret ambiguous contract terms” [internal quotation marks omitted]). Because the dissent’s interpretation of the agreement is incorrectly based entirely on this tool of construction, the dissent’s conclusions are inherently flawed.
Proceeding with this tool of construction, the dissent bases its ultimate conclusion on an interpretation of the term “promotional list” independent of that term’s definition in the pay plan. Contrary to the dissent, both parties rely on the pay plan’s definition of that term. Moreover, to supplement the dissent’s independent interpretation of “promotional list,” it asserts that the town’s definition also is consistent with the past practice of promoting the highest ranked candidate.31 *719Because the term “promotional list” applies to all municipal employees, however, to give that term an interpretation in light of a past practice within the police department would improperly extend the reach of that conclusion.32
Moreover, a careful review of the record reveals no evidence to support that the town ever engaged in a past practice where it promoted the highest scoring candidate who was a member inside the bargaining unit to a position outside the bargaining unit. Although the trial court found that for thirty years, the town routinely had promoted the highest scoring candidate, that evidence was overwhelmingly limited to circumstances where all the candidates and the positions themselves were inside the bargaining unit.33 Notably absent were findings that prior to the 1999 amendments, the town engaged in a practice of promoting the highest *720ranked candidates who were inside the bargaining unit to a position outside the bargaining unit.34 In the absence of such evidence, there is no support in the record for a past practice of promoting the highest ranking candidate, who is still a member of the bargaining unit, to a position outside the bargaining unit. In effect, the plaintiff and the dissent ask us to take a proposition that applies to one scenario, a situation in which both the candidates and the vacancies are inside the unit, and apply it to a different scenario, one in which the candidates are inside the unit, but the vacancy is not. See F. Elkouri & E. Elkouri, supra, c. 12, p. 610 (“the underlying circumstances must be considered to give a [past] practice its true dimensions”). We decline to gloss35 over this discrepancy given the distinction between those two postures and that other evidence that spoke directly to promotions outside the bargaining unit existed, but was not found by the trial court to be part of the alleged past practice.
Finally, to the extent that the dissent predicates its argument on the notion that the town did not expressly *721disavow its past practice, such an argument is misplaced. In promoting Pacewicz over the plaintiff, the town has not altered its past practice.36 As noted, the evidence at trial established that the town has engaged in a past practice of promoting the highest ranked candidate to positions inside the bargaining unit. The town has not sought to disavow itself of that particular practice. Rather, the town contends that no such practice exists for promotions to positions outside the bargaining unit. Furthermore, there was ample evidence before the court that for nonbargaining unit positions, particularly those which were designated as management/confidential, the town routinely promoted candidates who were not ranked first on the list. See footnote 32 of this opinion.
In sum, because the agreement only required that the candidate promoted to police captain must be a bargaining unit member certified to the promotional list, and because the town’s promotion of Pacewicz satisfied those criteria, the plaintiffs claim must fail. Moreover, because the plaintiff did not retain any rights under the agreement in addition to the right to be of a class from which the captain must be selected, the plaintiffs argument that the past practices clause required the town to promote the highest ranked candidate is unavailing.
II
We next address the town’s claim that the trial court improperly concluded that the town deprived the plaintiff of his property interest without due process of law in violation of 42 U.S.C. § 1983, by promoting Pacewicz to police captain even though the plaintiff had received the highest examination score. The trial court con-*722eluded, on the basis of its conclusion that the past practices clause required the town to promote the highest scoring candidate, that the plaintiff had a property interest in the promotion to the position of police captain. The trial court determined that the plaintiffs “expectation of promotion based upon his rank on the promotion list rises to the level of a constitutionally protected property interest.” On appeal, the defendants argue that, because the agreement provides the town with discretion to hire any candidate certified to the promotional list, the plaintiff cannot, as a matter of law, have a constitutionally protected property interest. We agree.
“Our due process inquiry takes the form of a two part analysis. [W]e must determine whether [the plaintiff] was deprived of a protected interest, and, if so, what process was . . . due.” (Internal quotation marks omitted.) Giaimo v. New Haven, 257 Conn. 481, 499, 778 A.2d 33 (2001). If a claimant does not sufficiently establish the existence of a constitutionally protected interest, the due process analysis ceases because no process is constitutionally due for the deprivation of an interest that is not of constitutional magnitude. Hunt v. Prior, 236 Conn. 421, 442, 673 A.2d 514 (1996).
“To have a property interest in a benefit, a person clearly must have more than an abstract need or desire for it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it. It is a purpose of the ancient institution of property to protect those claims upon which people rely in their daily lives, reliance that must not be arbitrarily undermined. It is a purpose of the constitutional right to a hearing to provide an opportunity for a person to vindicate those claims.
“Property interests, of course, are not created by the [constitution. Rather, they are created and their *723dimensions are defined by existing rules or understandings that stem from an independent source such as state law—rules or understandings that secure certain benefits and that support claims of entitlement to those benefits.” (Internal quotation marks omitted.) Giaimo v. New Haven, supra, 257 Conn. 499, quoting Board of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972).
In light of our conclusion in part I of this opinion, it follows that the plaintiff does not have a constitutionally protected property interest because the town retains discretion to promote any candidate certified to the promotional list to the position of police captain. In order to prevail, the plaintiff was required to establish that provisions of the town charter, pay plan, policy manual or the agreement created an entitlement that the highest ranked candidate automatically be promoted to police captain. As we have discussed in part I of this opinion, the plaintiff has failed to do so. In the absence of a legitimate claim of entitlement to the promotion, the plaintiff does not have a constitutionally protected property interest.
Because we conclude that the plaintiff does not have a constitutionally protected property interest, the trial court’s award of attorney’s fees to the plaintiff cannot stand.
Ill
As an alternate ground for affirmance, the plaintiff contends that the trial court improperly denied his claim that the town, Walters and Cava, violated his constitutional right to equal protection of the laws pursuant to 42 U.S.C. § 1983. The plaintiff advances two theories in support of his claim: (1) that the decision to pass him over for promotion was driven by a malicious intent to injure in violation of the test announced in LeClair v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980), cert. *724denied, 450 U.S. 959, 101 S. Ct. 1418, 67 L. Ed. 2d 383 (1981); and (2) the town did not have a rational basis to promote Pacewicz over the plaintiff in violation of the test articulated in Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073, 145 L. Ed. 2d 1060 (2000). We are not persuaded.
The following additional facts are relevant to our resolution of this claim. In short, the plaintiff argues that Walters’ decision to promote Pacewicz to captain was motivated by bias toward the plaintiff and favoritism toward Pacewicz. To that end, the plaintiff principally cites two incidents involving Walters and himself, on which the trial court relied in finding that Walters harbored some bias against the plaintiff.37 The first incident occurred in 1999. On that occasion, the plaintiff and two other officers successfully grieved low service ratings given to them by Walters. The second incident occurred one year later. In that episode, Walters, as shift commander, denied the plaintiffs request to swap shifts with another officer for the following day. The plaintiff had requested the change in schedule so that he could accompany his wife to a serious medical appointment. Subsequent to the denial, the plaintiff confronted Walters and twice, in the presence of the chief of police, called Walters a “liar.” The trial court ultimately denied the plaintiffs claim. In its memorandum of decision, the trial court concluded that, although Walters had exhibited some bias against the plaintiff, such conduct did not rise to the level of a malicious intent to injure; rather, the court found that Walters’ decision was intended primarily to promote Pacewicz as opposed to injuring the plaintiff.
We turn to the merits of the plaintiffs claim. As we have stated, “[t]he decisions of the federal circuit in *725which a state court is located are entitled to great weight in the interpretation of a federal statute. This is particularly true in 42 U.S.C. § 1983 cases, where the federal statute confers concurrent jurisdiction on the federal and state courts.” (Internal quotation marks omitted.) Red Maple Properties v. Zoning Commission, 222 Conn. 730, 739 n.7, 610 A.2d 1238 (1992). We, therefore, look to recent decisions of the United States Court of Appeals for the Second Circuit for guidance on the issues presented in the present case. Thomas v. West Haven, 249 Conn. 385, 392, 734 A.2d 535 (1999), cert. denied, 528 U.S. 1187, 120 S. Ct. 1239, 146 L. Ed. 2d 99 (2000).
“The [e]qual [protection [c]lause of the [f]ourteenth [a]mendment to the United States [constitution is essentially a direction that all persons similarly situated should be treated alike.” (Internal quotation marks omitted.) Zahra v. Southold, 48 F.3d 674, 683 (2d Cir. 1995). In LeClair, the Second Circuit stated that a violation of equal protection by selective treatment arises if: “(1) the person, compared with others similarly situated, was selectively treated; and (2) . . . such selective treatment was based on impermissible considerations such as race, religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a person.” LeClair v. Saunders, supra, 627 F.2d 609-10. “[When a plaintiff] does not allege selective treatment based upon his race, religion, or any intentional effort by [the] defendants to punish him for exercising his constitutional rights, [the plaintiff] must demonstrate that [the] defendants maliciously singled [him] out . . . with the intent to injure him.” Crowley v. Courville, 76 F.3d 47, 52-53 (2d Cir. 1996); see also Thomas v. West Haven, supra, 249 Conn. 393.38
*726Pursuant to the foregoing principles, the plaintiffs claim must fail. The plaintiff cannot demonstrate that the defendants maliciously singled him out with an intent to injure. The trial court found that, at most, the incidents involving the plaintiff and Walters established a bias on the part of Walters that did not rise to the level of malice. Moreover, the mere fact that Walters promoted Pacewicz instead of the plaintiff is insignificant. A demonstration of different treatment from persons similarly situated, without more, does not establish malice or bad faith. See Zahra v. Southold, supra, 48 F.3d 684 (“evidence suggesting that [plaintiff] was ‘treated differently’ from others does not, in itself, show malice”), citing LeClair v. Saunders, supra, 627 F.2d 610-11. Accordingly, we reject the plaintiffs alternate ground of affirmance.
The judgment is reversed with respect to the claims of breach of contract, due process, quo warranto and mandamus and the case is remanded to the trial court with direction to render judgment in favor of the defendants on those claims; the judgment is affirmed in all other respects.
In this opinion NORCOTT, ZARELLA and McLACH-LAN, Js., concurred.

 This case originally was decided on February 24, 2009, by a five member panel of this court consisting of Justices Norcott, Katz, Vertefeuille, Zarella and Schaller. See Honulik v. Greenwich, supra, 290 Conn. 421. Upon our granting of the plaintiffs motion for reconsideration en banc on May 6, 2009, Chief Justice Rogers and Justice McLachlan were added to the panel, and they have read the record, briefs, and transcript of oral argument in Honulik. Although we conclude that this case was correctly decided by the initial five member panel, we have made several substantive changes to the prior decision in this case, and this opinion supersedes our prior decision in all respects. See Deschenes v. Transco, Inc., 288 Conn. 303, 305-306 n.3, 953 A.2d 13 (2008).


 The Silver Shield Association is the authorized union representing the uniformed and investigatory personnel in the town police department. It filed an amicus brief on behalf of the plaintiff.


 The defendants named in the complaint consisted of the town; its police chief, James A. Walters; its deputy chief, Pasquale Chila; its human resources director, Alfred C. Cava; and its candidate promoted to police captain, Lieutenant Michael A. Pacewicz. At the close of the plaintiffs case, all counts against Chila were dropped. We refer to Walters, Cava, Pacewicz and the town collectively as the defendants and individually by name when appropriate.


 The defendants petitioned this court for certification to appeal pursuant to General Statutes § 52-265a (a), which permits a direct appeal in an action that “involves a matter of substantial public interest and in which delay may work a substantial injustice . . . .” During the pendency of the present appeal, pursuant to a trial court order, the town has been enjoined from filling any vacancies for the position of captain or deputy chief and from reorganizing the police department. Justice Norcott, acting in the absence of Chief Justice Rogers, granted the defendants’ petition for certification to appeal.


 Our resolution of the defendants’ first two claims make it unnecessary to reach their third claim that the trial court improperly measured damages.


 Paragraph D of article XXV of the agreement provides: “Promotion to the classification of [p]olice [c]aptain shall be made from bargaining unit employees who are candidates certified to the promotional list.”


 The pay plan sets forth rules regarding personnel, salary and administration and is approved by the town’s board of estimate and taxation and by the town’s legislative body. The policy manual is approved by the town’s board of estimate and taxation and by the first selectman and is a guide for day-to-day administration of the town’s personnel programs to be used in conjunction with the charter, pay plan and applicable collective bargaining agreements.


 Section 4.1.19 of the pay plan defines “[p]romotional [l]ist” as: “A list of qualified employees who have passed a promotional examination for a position in the classified service and ranked on the list in the order of the score received, signed and approved by the Director of Human Resources.”


 The plaintiff and Pacewicz received overall scores of 86.06 percent and 84.85 percent, respectively. Although the plaintiffs weighted score was 1.21 points higher than Pacewicz’ score, Pacewicz scored higher than the plaintiff on four of seven exercises. On the written examination covering technical, supervisory, and management subject areas, Pacewicz’ score was 73.720; the plaintiffs score, at 58.553, was the lowest of any of the candidates. In the management and supervisory inventory, Pacewicz’ score was 82, and the plaintiffs score was 80. In an exercise where the candidate played a supervisor confronting an employee over excessive use of sick leave, Pacewicz’ score was 92.143, and the plaintiffs score was 84.286. Finally, in a group exercise in which the candidates played the role of a committee dealing with homeland security issues, Pacewicz’ score was 88, and the plaintiffs score was 82. On the basis of their examination scores, the town divided the applicants into categories ranging from “Band I-Exceptional” to “Band VI-Very Marginal.” Both the plaintiff and Pacewicz were categorized as “Band EE-Qualified.” The three other applicants were categorized as either “Band IV-Moderately Qualified” or “Band VI-Very Marginal.”


 Walters testified that he consulted with Cava to confirm that he could interview the candidates after the examination.


 Walters also testified that he confirmed with Cava that he could promote a candidate out of rank order.


 The union did not pursue the injunction action after Pacewicz was promoted, and the action was dismissed for dormancy on June 1, 2007.


 The past practices clause, set forth in article XXVIII of the agreement provides in relevant part: “All benefits and obligations which are not described in this [a]greement or in either the manual or plan and which are now enjoyed by or required of the employees are specifically included in this [a]greement by reference just as though each such benefit or obligation was specifically set forth.”


 At the close of the plaintiffs case, the parties stipulated to dismiss all counts against Pasquale Chila, the town’s deputy chief of police. The trial court dismissed all counts against Pacewicz except the claim for quo warranto and mandamus, and dismissed the breach of contract and promissory estoppel claims against Walters and Cava.


 The plaintiffs cross appeal claimed that the trial court improperly failed to increase further the award for the loss of the use of the town vehicle and to award compensatory and punitive damages pursuant to 42 U.S.C. § 1983. Because we conclude that the plaintiff is not entitled to relief in this case, the plaintiffs cross appeal must also fail. In addition, Pacewicz cross appealed with respect to the trial court’s quo warranto and mandamus order. On January 5, 2009, the plaintiff filed a motion requesting that we dismiss Pacewicz’ cross appeal on the ground that Pacewicz’ retirement from the town police department moots his appeal. Pacewicz filed an opposition to the motion. Because our resolution of this case makes it unnecessary to decide the cross appeal, we need not reach the issue presented by the motion to dismiss. Accordingly, we reverse the trial court’s quo warranto and mandamus relief.


 The operative dates for the new agreement ran from July 1, 1999, through June 30, 2004.


 The sole exception occurred when an officer with the highest examination score was not promoted because of a pending disciplinary matter.


 With respect to testimony regarding promotions from lieutenant to captain, every promotion, except the two simultaneous promotions described in this opinion, occurred prior to the 1999 amendments.


 The town employs approximately 1000 employees, and designates forty-five of those employees as nonrepresented “management/confidential.” The *709nonrepresented positions include the chief, deputy chief and captains of the police and fire departments and other municipal staff such as high ranking employees in the human resources department, public works department, and the town comptroller’s office.


 Robbins testified that he did not consult the human resources department or the pay plan and policy manual to determine whether he was required to promote the candidate with the highest assessment score. In support of its position, the town cites the postassessment letters to DeAngelo and Ridberg, which state that “[y]our result places you on the list of candidates eligible for appointment to [police captain]. Under the [r]ules and [Regulations of the . . . [p]ay [p]lan, a [department [h]ead may hire any candidate certified as eligible by the [h]uman [Resources [d]epartment. Your name has been forwarded to the hiring authority for consideration for appointment to this position.” (Emphasis added.)


 The question of who is eligible for promotion is not in dispute. The parties concur that paragraph D of the agreement requires that only members of the bargaining unit certified to the promotional list are eligible.


 Though perhaps obvious, we ultimately base our assertion on the documents provided by both parties.


 In such a case, if town rules and regulations were inconsistent with the agreement, the agreement would prevail pursuant to § 3.2 of the pay plan, which provides that “[a]ny inconsistencies between these rules and procedures and collective bargaining agreements shall be read in favor of the collective bargaining agreements.”


 In such a case, any inconsistency between the town rules and regulations and the agreement would be irrelevant because neither the candidates nor the positions are within the bargaining unit. Accordingly, the town rules govern, unchallenged by provisions of the agreement.


 Both parties rely on provisions of the town charter, pay plan and policy manual, and the agreement to support their positions and those documents refer to one another. See, e.g., Greenwich Personnel Policy and Procedures Manual § 100 (“[t]he policy manual is intended to supplement and should be used in conjunction with the [t]own [c]harter, union agreements, [p]olicy *713[m]anual, [p]ay [p]lan rules”); art. XXVIII of the agreement (“[a]ll benefits and obligations which are not described in this [a]greement or in either the manual or plan ... are specifically included in this [a]greement”). We, therefore, analyze each document.


 The town’s discretion to select any candidate who has qualified to be placed on the applicable list makes the process for promotions to police captain identical to the hiring procedures for the other two positions in the police department that are outside the bargaining unit.


 The town policy manual also supports this conclusion. Section 402.6, which is not inconsistent with the agreement, provides that “[a]ll vacancies in a classified position that are not included in an employee bargaining unit shall be filled . . . from an appropriate employment list.” As the language of § 402.6 clearly expresses, for aposition outside of abargaining unit, there is no requirement that the position be filled in rank order or that the position be filled in accordance with the provisions of a collective bargaining agreement. In contrast, § 402.6 also provides that when a position is within a bargaining unit, the position shall be filled “pursuant to the provisions of the applicable collective bargaining agreement . . . .”


 Prior to this action, the union filed a grievance on behalf of the plaintiff with the board pursuant to article XXIII (A) (3) of the agreement. Pursuant to article XXIII (A) (3), “[t]he decision of the arbitrator(s) shall be final and binding on all parties.” Because the board was authorized to resolve this dispute, its decision is beyond judicial review unless the plaintiff satisfies provisions set forth pursuant to General Statutes § 52-418. See O & G/O’Connell Joint Venture v. Chase Family Ltd. Partnership No. 3, 203 Conn. 133, 153-55, 523 A.2d 1271 (1987). Because the plaintiff has not *716raised any such challenges, and the agreement includes a final and binding arbitration provision, the determination of the board is binding on the parties. See Stratford v. International Assn. of Firefighters, AFL-CIO, Local 998, 248 Conn. 108, 131, 728 A.2d 1063 (1999).


 The dissent asserts that after resort to past practice the “agreement unambiguously requires the town to continue its past practice for promotions to captain.” Indeed, it is difficult to discern whether the dissent construes the agreement to be ambiguous or unambiguous. Although it asserts that the agreement is unambiguous, the dissent, in addition to its reliance on tools of construction for ambiguous language, concludes by arguing that the agreement could also be viewed as ambiguous, and then goes on to make selective arguments regarding the parties’ intent. The dissent’s discussion of the parties’ intent ignores the trial court’s explicit finding that the town “specifically and unequivocally declined to negotiate a specific provision regarding the manner of testing and selecting a person promoted to the rank of police captain . . . .” It is difficult to understand, as the dissent claims, how the town refused to negotiate about how a candidate would be selected for promotion to police captain, as the trial court found, yet simultaneously agreed, implicitly, to continue the alleged past practice of selecting candidates in rank order.


 The significance of this point was persuasively stated by the United States Court of Appeals for the Seventh Circuit: “To place past practice on a par with the parties’ written agreement would create the anomaly that, while the parties expend great energy and time in negotiating the details *718of the [agreement, they unknowingly and unintentionally commit themselves to unstated and perhaps more important matters which in the future may be found to have been past practice.” (Internal quotation marks omitted.) Anheuser-Busch, Inc. v. International Brotherhood of Teamsters, Local No. 744, 280 F.3d 1133, 1138-39 (7th Cir. 2002).


 The dissent places great emphasis on the portion of § 4.1.19 of the pay plan that provides that candidates will be “ranked on the list in the order of the score received”; see footnote 8 of this opinion; to support its contention that the town must promote the highest ranked candidate. The dissent, however, is unable to explain why the testimony at trial established that for the positions of deputy chief and chief of police, as well as other management/confidential positions, the town was free to promote any candidate certified to the eligibility list, despite the fact that those lists also call for candidates to be “ranked on the list in the order of the score received . . . .” Greenwich Classification and Pay Plan § 4.1.19.
Moreover, similar language in § 7-474 (g), which addresses the interplay of towns and collective bargaining agreements, never has been interpreted to require municipalities to promote the highest ranked candidates. Section 7-474 (g) provides in relevant part that “[njothing herein shall diminish the *719authority and power of [a town] ... to conduct and grade merit examinations and to rate candidates in the order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service . . . .” (Emphasis added.) Like the language in § 7-474 (g), the language in § 4.1.19 of the pay plan relates to the process in which the town compiles the list, but it does not establish a substantive requirement.


 This concern is especially apt considering that the record is replete with evidence that the town has promoted outside of rank order for other municipal positions, despite the fact that those lists also required candidates to be listed in rank order.


 We recognize that subsequent to the amended agreement, the town did in fact promote the two highest scoring lieutenants to police captain vacancies. That singular instance cannot, on its own, support a proposition that the town has established a past practice of hiring the highest scoring bargaining unit member to a position outside the bargaining unit. “[A] past practice must be clearly enunciated and consistent, endure over a reasonable length of time, and be an accepted practice by both parties.” (Emphasis added.) Public Service Electric & Gas Co. v. Local 94 International Brotherhood of Electrical Workers, 140 F. Sup. 2d 384, 398 (D.N.J. 2001), citing Posadas de Puerto Rico Associates, Inc. v. National Labor Relations Board, 243 F.3d 87, 92 (1st Cir. 2001); see also F. Elkouri & E. Elkouri, supra, c. 12, p. 625 (single incident has been held insufficient to establish past practice, citing arbitration cases therein).


 Prior to 1999, that evidence would have needed to show that the town engaged in a practice of promoting the highest ranked police captains, who at the time were still members inside the bargaining unit, to the position of deputy chief, which was, and still is, outside the unit.


 Past practice may no longer bind a party if the underlying conditions on which that practice was based have changed. F. Elkouri & E. Elkouri, supra, c. 12, p. 618. The dissent attempts to circumvent this principle by asserting that the status of the captain’s position, inside or outside of the unit, was not a condition on which the practice was based. This is simply not the case. All the evidence that supported rank order promotion was in connection with promotions to positions inside the bargaining unit, and no evidence was presented regarding a requirement for rank order promotion with respect to positions outside the bargaining unit. It cannot be denied then, that the past practice of rank order promotion was conditioned on the fact that promotions were made to positions inside the bargaining unit. Under the facts of the present case, that condition has obviously changed.
In short, the dissent’s assertion exemplifies the crux of the dispute between it and the majority. The dissent unyieldingly refuses to acknowledge that the removal of the police captain’s position from the bargaining unit had an impact on promotions to that position.


 As noted, in the only previous promotions to captain, the town expressly notified the candidates that it asserted the right to promote candidates from the list without regard to rank order. See footnote 20 of this opinion.


 The trial court found that Walters’ “failure to appoint [the plaintiff] was motivated by bias against [the plaintiff] and favoritism toward Pacewicz.”


 The plaintiff also raised a claim pursuant to Willowbrook v. Olech, supra, 528 U.S. 564, which recognizes an equal protection claim brought by a “ ‘class of one . . . .’” Subsequent to oral argument of this case, however, the *726United States Supreme Court decided Engquist v. Oregon Dept. of Agriculture, 553 U.S. 591, 128 S. Ct. 2146, 170 L. Ed. 2d 975 (2008), in which it held that class of one claims were inapplicable to public employment.